Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is effective on the 29 day of July,
2013, by and between Insmed Incorporated, a Virginia corporation (the
“Company”), and Christine A. Pellizzari (hereinafter, the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company on the terms herein described.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Executive
hereby agree as follows:

 

1.                                      Definitions. When used in this
Agreement, the following terms shall have the following meanings:

 

(a)                                 “Accrued Obligations” means:

 

(i)                                     all accrued but unpaid Base Salary
through the end of the Term of Employment;

 

(ii)                                  any unpaid or unreimbursed expenses
incurred in accordance with Company policy, including amounts due under
Section 5(a) hereof, to the extent incurred during the Term of Employment;

 

(iii)                               any accrued but unpaid benefits provided
under the Company’s employee benefit plans, subject to and in accordance with
the terms of those plans;

 

(iv)                              rights to indemnification by virtue of the
Executive’s position as an officer or director of the Company or its
subsidiaries and the benefits under any directors’ and officers’ liability
insurance policy maintained by the Company, in accordance with its terms
thereof; and

 

(v)                                 any accrued but unused vacation pay.

 

(b)                                 “Base Salary” means the salary provided for
in Section 4(a) hereof or any increased salary granted to Executive pursuant to
Section 4(a) hereof.

 

(c)                                  “Beneficial Ownership” shall have the
meaning ascribed to such term in Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended.

 

(d)                                 “Board” means the Board of Directors of the
Company.

 

(e)                                  “Bonus” means any bonus payable to the
Executive pursuant to Section 4(b) hereof.

 

(f)                                   “Cause” means:

 

1

--------------------------------------------------------------------------------


 

(i)                                     a conviction of the Executive, or a plea
of nolo contendere, to a felony involving moral turpitude; or

 

(ii)                                  willful misconduct or gross negligence by
the Executive resulting, in either case, in material economic harm to the
Company or any Related Entities; or

 

(iii)                               a willful failure by the Executive to carry
out the reasonable and lawful directions of the Board and failure by the
Executive to remedy the failure within thirty (30) days after receipt of written
notice of same from the Board; or

 

(iv)                              fraud, embezzlement, theft or dishonesty of a
material nature by the Executive against the Company or any Related Entity, or a
willful material violation by the Executive of a policy or procedure of the
Company or any Related Entity, resulting, in any case, in material economic harm
to the Company or any Related Entity; or

 

(v)                                 a willful material breach by the Executive
of this Agreement and failure by the Executive to remedy the material breach
within 30 days after receipt of written notice of same, by the Board.

 

(g)                                  “Change in Control” means:

 

(i)                                     The acquisition by any Person of
Beneficial Ownership of at least 40% of either (A) the value of the then
outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”) (the foregoing
Beneficial Ownership hereinafter being referred to as a “Controlling Interest”);
provided, however, that for purposes of this definition, the following
acquisitions shall not constitute or result in a Change of Control: (v) any
acquisition directly from the Company; (w) any acquisition by the Company;
(x) any acquisition by any person that as of the Commencement Date owns
Beneficial Ownership of a Controlling Interest; (y) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any subsidiary of the Company; or (z) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (iii) below; or

 

(ii)                                  During any period of two consecutive years
(not including any period prior to the Commencement Date) individuals who
constitute the Board on the Commencement Date (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a director subsequent to the Commencement Date
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 

2

--------------------------------------------------------------------------------


 

(iii)                               Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction
involving the Company or any of its subsidiaries, a sale or other disposition of
all or substantially all of the assets of the Company, or the acquisition of
assets or stock of another entity by the Company or any of its subsidiaries
(each a “Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the Persons who were the Beneficial
Owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) (such resulting or
acquiring corporation is referred to herein as the “Acquiring Corporation”) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding the
Acquiring Corporation or any employee benefit plan (or related trust) of the
Company or such Acquiring Corporation) beneficially owns, directly or
indirectly, more than 40% of the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination, and
(C) at least a majority of the members of the Board of Directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

 

(iv)                              approval by the shareholders of the Company of
a complete liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, no event or transaction will constitute a Change
in Control hereunder unless it also constitutes a “change in control event”
under Section 409A of the Code.

 

(h)                                 “COBRA” means the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended from time to time.

 

(i)                                     “Code” means the Internal Revenue Code
of 1986, as amended.

 

(j)                                    “Commencement Date” means July 29, 2013.

 

(k)                                 “Competitive Activity” means (i) the
discovery, design, development, distribution, marketing or sale of inhalation
therapies for lung diseases and/or disorders, or (ii) any other activity in
competition with the material activities of the Company or any of its Related
Entities, in either case in any of the States within the United States, or
countries within the world, in which the Company or any of its Related Entities
conducts business.  For this purpose, the activities of the Company and its
Related Entities, and where the Company and its Relates Entities do business,
will be determined as of the earlier of the date of the application of this
definition or the Termination Date.

 

3

--------------------------------------------------------------------------------


 

(l)                                     “Confidential Information” means all
trade secrets and information disclosed to the Executive or known by the
Executive as a consequence of or through the unique position of his employment
with the Company or any Related Entity (including information conceived,
originated, discovered or developed by the Executive and information acquired by
the Company or any Related Entity from others) prior to or after the date
hereof, and not generally or publicly known (other than as a result of
unauthorized disclosure by the Executive), about the Company or any Related
Entity or its business. Confidential Information includes, but is not limited
to, inventions, ideas, designs, computer programs, circuits, schematics,
formulas, algorithms, trade secrets, works of authorship, mask works,
developmental or experimental work, processes, techniques, improvements, methods
of manufacturing, know-how, data, financial information and forecasts, product
plans, marketing plans and strategies, price lists, customer lists and
contractual obligations and terms thereof, data, documentation and other
information, in whatever form disclosed, relating to the Company or any Related
Entity, including, but not limited to, financial statements, financial
projections, business plans, listings and contractual obligations and terms
thereof, components of intellectual property, unique designs, methods of
manufacturing or other technology of the Company or any Related Entity.

 

(m)                             “Disability” means the Executive’s inability, or
failure, to perform the essential functions of his position, with or without
reasonable accommodation, for any period of six months or more in any 12 month
period, by reason of any medically determinable physical or mental impairment.

 

(n)                                 “Equity Awards” means any stock options,
restricted stock, restricted stock units, stock appreciation rights, phantom
stock or other equity based awards granted by the Company to the Executive.

 

(o)                                 “Excise Tax” means any excise tax imposed by
Section 4999 of the Code, together with any interest and penalties imposed with
respect thereto, or any interest or penalties are incurred by the Executive with
respect to any such excise tax.

 

(p)                                 “Good Reason” means the occurrence of any of
the following: (i) a material diminution in the Executive’s base compensation;
(ii) a material diminution in the Executive’s authority, duties, or
responsibilities; (iii) a material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Executive is required to report;
(iv) the Company’s or Related Entity’s requiring the Executive to be based at
any office or location outside of 50 miles from the location of employment or
service as of the effective date of this Agreement, except for travel reasonably
required in the performance of the Executive’s responsibilities; or (v) any
other action or inaction that constitutes a material breach by the Company of
this Agreement.  For purposes of this Agreement, Good Reason shall not be deemed
to exist unless the Executive’s termination of employment for Good Reason occurs
within six months following the initial existence of one of the conditions
specified in clauses (i) through (v) above, the Executive provides the Company
with written notice of the existence of such condition within 90 days after the
initial existence of the condition, and the Company fails to remedy the
condition within 30 days after its receipt of such notice.

 

(q)                                 “Group” shall have the meaning ascribed to
such term in Section 13(d) of the Securities Exchange Act of 1934.

 

4

--------------------------------------------------------------------------------


 

(r)                                    “Person” shall have the meaning ascribed
to such term in Section 3(a)(9) of the Securities Exchange Act of 1934 and used
in Sections 13(d) and 14(d) thereof.

 

(s)                                   “Pro-Rata Bonus” means the Bonus that (but
for the cessation of the Executive’s employment) would otherwise have been
payable to the Executive for the fiscal year in which the Termination Date
occurs (based on actual performance outcomes for that year), multiplied by the
following fraction: (i) the number of days that the Executive was employed by
the Company during that fiscal year, divided by (ii) 365.  For this purpose, the
Bonus that would otherwise have been payable to the Executive shall be
determined in good faith and in the same manner applicable to active named
executive officers of the Company.

 

(t)                                    “Related Entity” means any Person
controlling, controlled by or under common control with the Company or any of
its subsidiaries.  For this purpose, the terms controlling,” “controlled by” and
“under common control with” mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, as trustee or
executor, by contract or otherwise, including (without limitation) the
ownership, directly or indirectly, of securities having the power to elect a
majority of the board of directors or similar body governing the affairs of such
Person.

 

(u)                                 “Restricted Period” shall be the Term of
Employment and the one year period immediately following termination of the Term
of Employment.

 

(v)                                 “Severance Amount” shall mean an amount
equal to one-half of the Executive’s annual Base Salary, as in effect
immediately prior to the Termination Date.

 

(w)                               “Severance Term” means the six month period
following the date on which the Term of Employment ends.

 

(x)                                 “Target Bonus” has the meaning described in
Section 4(b).

 

(y)                                 “Term of Employment” means the period during
which the Executive shall be employed by the Company pursuant to the terms of
this Agreement, which period shall begin on the Commencement Date and continue
until terminated in accordance with Section 6 hereof.

 

(z)                                  “Termination Date” means the date on which
the Term of Employment ends.

 

2.                                      Employment. The Company hereby agrees to
employ the Executive and the Executive hereby agrees to serve the Company during
the Term of Employment on the terms and conditions set forth herein.

 

3.                                      Duties of Executive. During the Term of
Employment, the Executive shall be employed and serve as the General Counsel and
Secretary, and shall have such duties typically associated with such title,
including, without limitation all legal and corporate compliance activities. The
Executive shall faithfully and diligently perform all services as may be
assigned to him by Executive Management or the Board in their discretion of the
company or its

 

5

--------------------------------------------------------------------------------


 

subsidiaries.  The Executive shall devote his full business time, attention and
efforts to the performance of his duties under this Agreement, render such
services to the best of his ability, and use his reasonable best efforts to
promote the interests of the Company.  The Executive shall not engage in any
other business or occupation during the Term of Employment, including, without
limitation, any activity that (i) conflicts with the interests of the Company or
its subsidiaries, (ii) interferes with the proper and efficient performance of
his duties for the Company, or (iii) interferes with the exercise of his
judgment in the Company’s best interests.  Notwithstanding the foregoing or any
other provision of this Agreement, it shall not be a breach or violation of this
Agreement for the Executive to (w) serve on up to two outside corporate or
scientific advisory boards with prior notice to, and approval by, the Board,
(x) serve on civic or charitable boards or committees, (y) deliver lectures,
fulfill speaking engagements or teach at educational institutions, or (z) manage
personal investments, so long as such activities do not constitute a Competitive
Activity or significantly interfere with or significantly detract from the
performance of the Executive’s responsibilities to the Company in accordance
with this Agreement.

 

4.                                      Compensation.

 

(a)                                 Base Salary. The Executive shall receive a
Base Salary at the annual rate of $350,000.00 during the Term of Employment,
with such Base Salary payable in installments consistent with the Company’s
normal payroll schedule, subject to applicable withholding and other taxes.  The
Base Salary shall be reviewed, at least annually, for merit increases and may,
by action and in the discretion of the Board, be increased at any time or from
time to time, but may not be decreased from the then current Base Salary.

 

(b)                                 Bonuses.  During the Term of Employment, the
Executive shall participate in the Company’s annual incentive compensation plan,
program and/or arrangements applicable to senior-level executives, as
established and modified from time to time by the Compensation Committee of the
Board in its sole discretion.  During the Term of Employment, the Executive
shall have a target bonus opportunity under such plan or program equal to 40% of
his current Base Salary, (the “Target Bonus”), based on satisfaction of
performance criteria to be established by the Compensation Committee of the
Board within the first three months of each fiscal year that begins during the
Term of Employment (or, for 2013, within 30 days of the Commencement Date).  The
bonus calculation for 2013 shall be prorated based on the Executive’s date of
hire.  Payment of annual incentive compensation awards shall be made in the same
manner and at the same time that other senior-level executives receive their
annual incentive compensation awards and, except as otherwise provided herein,
will be subject to the Executive’s continued employment through the applicable
payment date.

 

(c)                                  Sign On Bonus.  Upon completion of 60 days
of employment you are eligible to receive a $15,000 sign-on bonus less all
applicable withholdings.  Should your resign your employment within six months
of your start date, you will be responsible for repayment of this bonus to
Insmed.

 

6

--------------------------------------------------------------------------------


 

5.                                      Expense Reimbursement and Other
Benefits.

 

(a)                                 Reimbursement of Expenses. Upon the
submission of proper substantiation by the Executive, and subject to such
rules and guidelines as the Company may from time to time adopt with respect to
the reimbursement of expenses of executive personnel, the Company shall
reimburse the Executive for all reasonable expenses actually paid or incurred by
the Executive during the Term of Employment in the course of and pursuant to the
business of the Company.  The Executive shall account to the Company in writing
for all expenses for which reimbursement is sought and shall supply to the
Company copies of all relevant invoices, receipts or other evidence reasonably
requested by the Company. In addition, the Company shall reimburse the Executive
for (or directly pay) reasonable attorneys’ fees incurred by the Executive in
the negotiation and drafting of this Agreement, up to a maximum of $5,000.

 

(b)                                 Compensation/Benefit Programs. During the
Term of Employment, the Executive shall be entitled to participate in all
medical, dental, hospitalization, accidental death and dismemberment,
disability, travel and life insurance plans, and any and all other plans as are
from time to time offered by the Company to its executive personnel, including
savings, pension, profit-sharing and deferred compensation plans, subject to the
general eligibility and participation provisions set forth in such plans.

 

(c)                                  Working Facilities. During the Term of
Employment, the Company shall furnish the Executive with an office,
administrative help and such other facilities similar to those provided to
similarly situated executives of the Company.  The Executive’s principal place
of employment (subject to reasonable travel) shall be Monmouth Junction, NJ.

 

(d)                                 Stock Options.

 

(i)                                     As soon as is practicable, following
Executive’s employment hereunder, and subject to final approval of the
Compensation Committee of the Board of Directors, the Company will grant to the
Executive a stock option with respect to 150,000 shares of the Company’s common
stock in accordance with the Company’s standard option agreement.  During the
Term of Employment, the Executive shall be eligible to be granted additional
Equity Awards.  The number and type of such additional Equity Awards, and the
terms and conditions thereof, shall be determined by the Compensation Committee
of the Board, in its discretion.

 

(e)                                  Vacation. The Executive shall be entitled
to four weeks of paid vacation each calendar year during the Term of Employment,
to be taken at such times as the Executive and the Company shall mutually
determine and provided that no vacation time shall significantly interfere with
the duties required to be rendered by the Executive hereunder.  Up to two weeks
of unused vacation time may be carried forward into any succeeding calendar
year; provided, however, in no event shall the amount of vacation time available
to the Executive annually under this Agreement, inclusive of any carryover time,
exceed six weeks in the aggregate.

 

6.                                      Termination.

 

(a)                                 General. The Term of Employment shall
terminate upon the earliest to occur of (i) the Executive’s death, (ii) a
termination by the Company by reason of the Executive’s Disability, (iii) a
termination by the Company with or without Cause, or (iv) a termination by
Executive with or without Good Reason.  Upon any termination of Executive’s

 

7

--------------------------------------------------------------------------------


 

employment for any reason, except as may otherwise be requested by the Company
in writing and agreed upon in writing by Executive, the Executive shall resign
from any and all directorships, committee memberships or any other positions
Executive holds with the Company or any of its Related Entities.

 

(b)                                 Termination By Company for Cause. The
Company shall at all times have the right, upon written notice to the Executive,
to terminate the Term of Employment, for Cause.  In no event shall a termination
of the Executive’s employment for Cause occur unless the Company gives written
notice to the Executive in accordance with this Agreement stating with
reasonable specificity the events or actions that constitute Cause and providing
the Executive with an opportunity to cure (if curable) within a reasonable
period of time.  Cause shall in no event be deemed to exist except upon a
decision made by the Board, at a meeting, duly called and noticed, to which the
Executive (and the Executive’s counsel) shall be invited upon proper notice and
shall be permitted to present evidence.  For purposes of this Section 6(b), any
good faith determination by the Board of Cause shall be binding and conclusive
on all interested parties.  In the event that the Term of Employment is
terminated by the Company for Cause, Executive shall be entitled only to the
Accrued Obligations, payable as and when those amounts would have been payable
had the Term of Employment not ended.

 

(c)                                  Disability. The Company shall have the
option, in accordance with applicable law, to terminate the Term of Employment
upon written notice to the Executive, at any time during which the Executive is
suffering from a Disability.  In the event that the Term of Employment is
terminated due to the Executive’s Disability, the Executive shall be entitled to
(i) the Accrued Obligations, payable as and when those amounts would have been
paid had the Term of Employment not ended, (ii) the Pro-Rata Bonus, payable
within 2 ½ months following the end of the fiscal year in which the Termination
Date occurs, and (iii) any insurance benefits to which he and his beneficiaries
are entitled as a result of his Disability.

 

(d)                                 Death. In the event that the Term of
Employment is terminated due to the Executive’s death, the Executive’s estate
shall be entitled to (i) the Accrued Obligations, payable as and when those
amounts would have been paid had the Term of Employment not ended, (ii) the
Pro-Rata Bonus, payable within 2 ½ months following the end of the fiscal year
in which the Termination Date occurs, and (iii) any insurance benefits to which
he and his beneficiaries are entitled as a result of his death.

 

(e)                                  Termination Without Cause or Resignation
With Good Reason. The Company may terminate the Term of Employment without
Cause, and the Executive may terminate the Term of Employment for Good Reason,
at any time upon written notice.  If the Term of Employment is terminated by the
Company without Cause (other than due to the Executive’s death or Disability) or
by the Executive for Good Reason, in either case prior to the date of a Change
in Control or more than one year after a Change in Control, the Executive shall
be entitled to the following:

 

(i)                                     The Accrued Obligations, payable as and
when those amounts would have been paid had the Term of Employment not ended;

 

8

--------------------------------------------------------------------------------


 

(ii)                                  Any unpaid Bonus in respect to any
completed fiscal year that has ended on or prior to the Termination Date,
payable within 2 ½ months following the last day of the month in which the
Termination Date occurs;

 

(iii)                               The Pro-Rata Bonus, payable within 2 ½
months following the end of the fiscal year in which the Termination Date
occurs;

 

(iv)                              The Severance Amount, payable in equal
installments consistent with the Company’s normal payroll schedule over the 6
month period beginning with the first regularly scheduled payroll date that
occurs more than 30 days following the Termination Date;

 

(v)                                 Provided that the Executive timely elects
continued coverage under COBRA, the Company will reimburse the Executive for the
monthly COBRA cost of continued health and dental coverage of the Executive and
his qualified beneficiaries paid by the Executive under the health and dental
plans of the Company, less the amount that the Executive would be required to
contribute for health and dental coverage if the Executive were an active
employee of the Company, for  6  months (or, if less, for the duration that such
COBRA coverage is available to Executive); and

 

(vi)                              Accelerated vesting, as of the Termination
Date, of any stock options that would have otherwise vested within six months
following the Termination Date.

 

(f)                                   Termination by Executive Without Good
Reason. The Executive may terminate his employment without Good Reason by
providing the Company 30 days’ written notice of such termination.  In the event
of a termination of employment by the Executive under this Section 6(f), the
Executive shall be entitled only to the Accrued Obligations payable as and when
those amounts would have been payable had the Term of Employment not ended.  In
the event of termination of the Executive’s employment under this Section 6(f),
the Company may, in its sole and absolute discretion, by written notice,
accelerate such date of termination and still have it treated as a termination
without Good Reason.

 

(g)                                  Change in Control of the Company. If the
Executive’s employment is terminated by the Company (or any entity to which the
obligations and benefits under this Agreement have been assigned, pursuant to
Section 10) without Cause or by the Executive for Good Reason during the one
year period immediately following the Change in Control, then the Executive
shall be entitled to the same payments, rights and benefits described in
Section 6(e), subject to the following enhancements:

 

(i)                                     The Severance Amount will be doubled and
will be paid in a lump-sum on the first regularly scheduled payroll date that
occurs more than 30 days following the Termination Date (rather than in
installments over 12 months);

 

(ii)                                  Provided that the Executive timely elects
continued coverage under COBRA, the Company will reimburse the Executive for the
monthly COBRA cost of continued health and dental coverage of the Executive and
his qualified beneficiaries paid by the Executive under the health and dental
plans of the Company, less the amount that the Executive would be required to
contribute for health and dental coverage if the Executive were an active
employee of

 

9

--------------------------------------------------------------------------------


 

the Company, for  12  months (or, if less, for the duration that such COBRA
coverage is available to Executive); and

 

(iii)                               All time-vested Equity Awards will vest in
full.

 

(h)                                 Release.  All rights, payments and benefits
due to the Executive under this Article 6 (other than the Accrued Obligations)
shall be conditioned on the Executive’s execution of a general release of claims
against the Company and its affiliates substantially in the form attached hereto
as Exhibit A (the “Release”) and on that Release becoming effective and
irrevocable within 30 days following the Termination Date.

 

(i)                                     Section 280G Certain Reductions of
Payments by the Company.

 

(i)                                     Anything in this Agreement to the
contrary notwithstanding, in the event it shall be determined that any payment
or distribution by the Company to or for the benefit of the Executive, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (a “Payment”), would be nondeductible by the Company for
Federal income tax purposes because of Section 280G of the Code, then the
aggregate present value of amounts payable or distributable to or for the
benefit of the Executive pursuant to this Agreement (such payments or
distributions pursuant to this Agreement are hereinafter referred to as
“Agreement Payments”) shall be reduced to the Reduced Amount.  The “Reduced
Amount” shall be an amount expressed in present value that avoids any Payment
being nondeductible by the Company because of Section 280G of the Code.  To the
extent necessary to avoid imposition of the Excise Tax, the amounts payable or
benefits to be provided to the Executive shall be reduced such that the
reduction of compensation to be provided to the Executive is minimized.  In
applying this principle, the reduction shall be made in a manner consistent with
the requirements of Section 409A of the Code, and where two economically
equivalent amounts are subject to reduction but payable at different times, such
amounts shall be reduced on a pro rata basis (but not below zero).  Anything to
the contrary notwithstanding, if the Reduced Amount is zero and it is determined
further that any Payment which is not an Agreement Payment would nevertheless be
nondeductible by the Company for Federal income tax purposes because of
Section 280G of the Code, then the aggregate present value of Payments which are
not Agreement Payments shall also be reduced (but not below zero) to an amount
expressed in present value which maximizes the aggregate present value of
Payments without causing any Payment to be nondeductible by the Company because
of Section 280G of the Code.  If a reduction of any Payment is required pursuant
to this Section 6(i), such reduction shall occur to the amounts in the order
that results in the greatest economic present value of all payments and benefits
actually made or provided to the Executive.  For purposes of this Section 6(i),
present value shall be determined in accordance with Section 280G(d)(4) of the
Code.

 

(ii)                                  All determinations required to be made
under this Section 6(i) shall be made by a tax or compensation consulting firm
of national reputation selected by the Company (the “Consulting Firm”), which
shall provide detailed supporting calculations both to the Company and the
Executive within 20 business days of the date of termination or such earlier
time as is requested by the Company and an opinion to the Executive that he has
substantial authority not to report any excise tax on his Federal income tax
return with respect to any Payments.  Any such determination by the Consulting
Firm shall be binding upon the Company

 

10

--------------------------------------------------------------------------------


 

and the Executive.  Within five business days thereafter, the Company shall pay
to or distribute to or for the benefit of the Executive such amounts as are then
due to the Executive under this Agreement.  All fees and expenses of the
Consulting Firm incurred in connection with the determinations contemplated by
this Section 6(i) shall be borne by the Company.

 

(iii)                               As a result of the uncertainty in the
application of Section 280G of the Code at the time of the initial determination
by the Consulting Firm hereunder, it is possible that Payments will have been
made by the Company which should not have been made (“Overpayment”) or that
additional Payments which will not have been made by the Company could have been
made (“Underpayment”), in each case, consistent with the calculations required
to be made hereunder. In the event that the Consulting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against the Executive
which the Consulting Firm believes has a high probability of success, determines
that an Overpayment has been made, any such Overpayment paid or distributed by
the Company to or for the benefit of the Executive shall be promptly repaid to
the Company by the Executive.  In the event that the Consulting Firm, based upon
controlling precedent or other substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.

 

(j)                                    Cooperation. Following the Term of
Employment, the Executive shall give his assistance and cooperation willingly,
upon reasonable advance notice with due consideration for his other business or
personal commitments, in any matter relating to his position with the Company,
or his expertise or experience as the Company may reasonably request, including
his attendance and truthful testimony where deemed appropriate by the Company,
with respect to any investigation or the Company’s defense or prosecution of any
existing or future claims or litigations or other proceedings relating to
matters in which he was involved or potentially had knowledge by virtue of his
employment with the Company. In no event shall his cooperation materially
interfere with his services for a subsequent employer or other similar service
recipient. To the extent permitted by law, the Company agrees that (i) it shall
promptly reimburse the Executive for his reasonable and documented expenses in
connection with his rendering assistance and/or cooperation under this
Section 6(j) upon his presentation of documentation for such expenses and
(ii) the Executive shall be reasonably compensated for any continued material
services as required under this Section 6(j).

 

(k)                                 Return of Company Property. Following the
Termination Date, the Executive or his personal representative shall return all
Company property in his possession, including but not limited to all computer
equipment (hardware and software), telephones, facsimile machines, palm pilots
and other communication devices, credit cards, office keys, security access
cards, badges, identification cards and all copies (including drafts) of any
documentation or information (however stored) relating to the business of the
Company, its customers and clients or its prospective customers and clients
(provided that the Executive may retain a copy the addresses contained in his
rolodex, palm pilot, PDA or similar device).

 

11

--------------------------------------------------------------------------------


 

(l)                                     Compliance with Section 409A.

 

(i)                                     General.  It is the intention of both
the Company and the Executive that the benefits and rights to which the
Executive could be entitled pursuant to this Agreement comply with Section 409A
of the Code and the Treasury Regulations and other guidance promulgated or
issued thereunder (“Section 409A”), to the extent that the requirements of
Section 409A are applicable thereto, and the provisions of this Agreement shall
be construed in a manner consistent with that intention.

 

(ii)                                  Distributions on Account of Separation
from Service. If and to the extent required to comply with Section 409A, no
payment or benefit required to be paid under this Agreement on account of
termination of the Executive’s employment shall be made unless and until the
Executive incurs a “separation from service” within the meaning of Section 409A.

 

(iii)                               Six Month Delay for Specified Employees.  If
the Executive is a “specified employee” (within the meaning of
Section 409A(a)(2)(B)(i) of the Code), then no payment or benefit that is
considered deferred compensation subject to Section 409A of the Code (and not
exempt from Section 409A of the Code as a short term deferral or otherwise) that
is payable on account of the Executive’s “separation from service”, as that term
is defined for purposes of Section 409A, shall be made before the date that is
six months after the Executive’s “separation from service” (or, if earlier, the
date of the Executive’s death) if and to the extent that such payment or benefit
constitutes deferred compensation (or may be nonqualified deferred compensation)
under Section 409A and such deferral is required to comply with the requirements
of Section 409A.  Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.

 

(iv)                              Treatment of Each Installment as a Separate
Payment. For purposes of applying the provisions of Section 409A to this
Agreement, each separately identified amount to which the Executive is entitled
under this Agreement shall be treated as a separate payment.  In addition, any
series of installment payments under this Agreement shall be treated as a right
to a series of separate payments.

 

(v)                                 Taxable Reimbursements and In-Kind Benefits.

 

(A)                               Any reimbursements by the Company to the
Executive of any eligible expenses under this Agreement that are not excludable
from the Executive’s income for Federal income tax purposes (the “Taxable
Reimbursements”) shall be made by no later than the last day of the taxable year
of the Executive following the year in which the expense was incurred.

 

(B)                               The amount of any Taxable Reimbursements and
the value of any in-kind benefits to be provided to the Executive, during any
taxable year of the Executive shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year of
the Executive.

 

(C)                               The right to Taxable Reimbursement, or in-kind
benefits, shall not be subject to liquidation or exchange for another benefit.

 

12

--------------------------------------------------------------------------------


 

(vi)                              No Guaranty of 409A Compliance.
Notwithstanding the foregoing, the Company does not make any representation to
the Executive that the payments or benefits provided under this Agreement are
exempt from, or satisfy, the requirements of Section 409A, and the Company shall
have no liability or other obligation to indemnify or hold harmless the
Executive or any beneficiary of the Executive for any tax, additional tax,
interest or penalties that the Executive or any beneficiary of the Executive may
incur in the event that any provision of this Agreement, or any amendment or
modification thereof, or any other action taken with respect thereto, is deemed
to violate any of the requirements of Section 409A.

 

7.                                      Restrictive Covenants.

 

(a)                                 Non-competition. At all times during the
Restricted Period, the Executive shall not, directly or indirectly (whether as a
principal, agent, partner, employee, officer, investor, owner, consultant, board
member, security holder, creditor or otherwise), engage in any Competitive
Activity, or have any direct or indirect interest in any sole proprietorship,
corporation, company, partnership, association, venture or business or any other
person or entity that directly or indirectly (whether as a principal, agent,
partner, employee, officer, investor, owner, consultant, board member, security
holder, creditor, or otherwise) engages in a Competitive Activity; provided that
the foregoing shall not apply to the Executive’s ownership of securities of the
Company or the acquisition by the Executive, solely as an investment, of
securities of any issuer that is registered under Section 12(b) or 12(g) of the
Securities Exchange Act of 1934, and that are listed or admitted for trading on
any United States national securities exchange or that are quoted on the Nasdaq
Stock Market, or any similar system or automated dissemination of quotations of
securities prices in common use, so long as the Executive does not control,
acquire a controlling interest in or become a member of a group which exercises
direct or indirect control of, more than five percent of any class of capital
stock of such corporation.

 

(b)                                 Nonsolicitation of Employees and Certain
Other Third Parties. At all times during the Restricted Period, the Executive
shall not, directly or indirectly, for himself or for any other person, firm,
corporation, partnership, association or other entity (i) employ or attempt to
employ or enter into any contractual arrangement with any employee, consultant
or individual contractor performing services for the Company, or any Related
Entity, unless such employee, consultant or independent contractor, has not been
employed or engaged by the Company for a period in excess of six months, and/or
(ii) call on, solicit, or engage in business with, any of the actual or targeted
prospective customers or clients of the Company or any Related Entity on behalf
of any person or entity in connection with any Competitive Activity, nor shall
the Executive make known the names and addresses of such actual or targeted
prospective customers or clients, or any information relating in any manner to
the trade or business relationships of the Company or any Related Entities with
such customers or clients, other than in connection with the performance of the
Executive’s duties under this Agreement, and/or (iii) persuade or encourage or
attempt to persuade or encourage any persons or entities with whom the Company
or any Related Entity does business or has some business relationship to cease
doing business or to terminate its business relationship with the Company or any
Related Entity or to engage in any Competitive Activity on its own or with any
competitor of the Company or any Related Entity.

 

13

--------------------------------------------------------------------------------


 

(c)                                  Confidential Information. The Executive
shall not at any time divulge, communicate, use to the detriment of the Company
or any Related Entity or for the benefit of any other person or persons, or
misuse in any way, any Confidential Information pertaining to the business of
the Company. Any Confidential Information or data now or hereafter acquired by
the Executive with respect to the business of the Company or any Related Entity
(which shall include, but not be limited to, information concerning the
Company’s or any Related Entity’s financial condition, prospects, technology,
customers, suppliers, sources of leads and methods of doing business) shall be
deemed a valuable, special and unique asset of the Company and its Related
Entities that is received by the Executive in confidence and as a fiduciary, and
the Executive shall remain a fiduciary to the Company and its Related Entities
with respect to all of such information. Notwithstanding the foregoing, nothing
herein shall be deemed to restrict the Executive from disclosing Confidential
Information as required to perform his duties under this Agreement or to the
extent required by law. If any person or authority makes a demand on the
Executive purporting to legally compel him to divulge any Confidential
Information, the Executive immediately shall give notice of the demand to the
Company so that the Company may first assess whether to challenge the demand
prior to the Executive’s divulging of such Confidential Information. The
Executive shall not divulge such Confidential Information until the Company
either has concluded not to challenge the demand, or has exhausted its
challenge, including appeals, if any. Upon request by the Company, the Executive
shall deliver promptly to the Company upon termination of his services for the
Company, or at any time thereafter as the Company may request, all memoranda,
notes, records, reports, manuals, drawings, designs, computer files in any media
and other documents (and all copies thereof) containing such Confidential
Information.

 

(d)                                 Ownership of Developments. All processes,
concepts, techniques, inventions and works of authorship, including new
contributions, improvements, formats, packages, programs, systems, machines,
compositions of matter manufactured, developments, applications and discoveries,
and all copyrights, patents, trade secrets, or other intellectual prope1ty
rights associated therewith conceived, invented, made, developed or created by
the Executive during the Term of Employment either during the course of
performing work for the Company or its Related Entities, or their clients, or
which are related in any manner to the business (commercial or experimental) of
the Company or its Related Entities or their clients (collectively, the “Work
Product”) shall belong exclusively to the Company and its Related Entities and
shall, to the extent possible, be considered a work made by the Executive for
hire for the Company and its Related Entities within the meaning of Title 17 of
the United States Code. To the extent the Work Product may not be considered
work made by the Executive for hire for the Company and its Related Entities,
the Executive agrees to assign, and automatically assign at the time of creation
of the Work Product, without any requirement of further consideration, any
right, title, or interest the Executive may have in such Work Product. Upon the
request of the Company, the Executive shall take such further actions, including
execution and delivery of instruments of conveyance, as may be appropriate to
give full and proper effect to such assignment. The Executive shall further:
(i) promptly disclose the Work Product to the Company; (ii) assign to the
Company or its assignee, without additional compensation, all patent or other
rights to such Work Product for the United States and foreign countries;
(iii) sign all papers necessary to carry out the foregoing; and (iv) give
testimony in support of his inventions, all at the sole cost and expense of the
Company.

 

14

--------------------------------------------------------------------------------


 

(e)                                  Books and Records. All books, records, and
accounts relating in any manner to the customers or clients of the Company or
its Related Entities, whether prepared by the Executive or otherwise coming into
the Executive’s possession, shall be the exclusive property of the Company and
its Related Entities and shall be returned immediately to the Company on
termination of the Executive’s employment hereunder or on the Company’s request
at any time.

 

(f)                                   Acknowledgment by Executive. The Executive
acknowledges and confirms that the restrictive covenants contained in this
Section 7 (including without limitation the length of the term of the provisions
of this Section 7) are reasonably necessary to protect the legitimate business
interests of the Company and its Related Entities, and are not overbroad,
overlong, or unfair and are not the result of overreaching, duress or coercion
of any kind. The Executive further acknowledges and confirms that the
compensation payable to the Executive under this Agreement is in consideration
for the duties and obligations of the Executive hereunder, including the
restrictive covenants contained in this Section 7, and that such compensation is
sufficient, fair and reasonable. The Executive further acknowledges and confirms
that his full, uninhibited and faithful observance of each of the covenants
contained in this Section 7 will not cause him any undue hardship, financial or
otherwise, and that enforcement of each of the covenants contained herein will
not impair his ability to obtain employment commensurate with his abilities and
on terms fully acceptable to him or otherwise to obtain income required for the
comfortable support of him and his family and the satisfaction of the needs of
his creditors. The Executive acknowledges and confirms that his special
knowledge of the business of the Company and its Related Entities is such as
would cause the Company and its Related Entities serious injury or loss if he
were to use such ability and knowledge to the benefit of a competitor or were to
compete with the Company or its Related Entities in violation of the terms of
this Section 7. The Executive further acknowledges that the restrictions
contained in this Section 7 are intended to be, and shall be, for the benefit of
and shall be enforceable by, the Company’s successors and assigns. The Executive
expressly agrees that upon any breach or violation of the provisions of this
Section 7, the Company shall be entitled to seek in addition to any other rights
or remedies it may have, to (i) temporary and/or permanent injunctive relief in
any court of competent jurisdiction as described in Section 7(i) hereof, and
(ii) such damages as are provided at law or in equity. The existence of any
claim or cause of action against the Company or its Related Entities, whether
predicated upon this Agreement or otherwise, shall not constitute a defense to
the enforcement of the restrictions contained in this Section 7.

 

(g)                                  Reformation by Court. In the event that a
court of competent jurisdiction shall determine that any provision of this
Article 7 is invalid or more restrictive than permitted under the governing law
of such jurisdiction, then only as to enforcement of this Article 7 within the
jurisdiction of such court, such provision shall be interpreted or reformed and
enforced as if it provided for the maximum restriction permitted under such
governing law.

 

(h)                                 Extension of Time. If the Executive shall be
in violation of any provision of this Section 7, then each time limitation set
forth in this Section 7 shall be extended for a period of time equal to the
period of time during which such violation or violations occur.  If the Company
or any Related Entity seeks injunctive relief from such violation in any court,
then the

 

15

--------------------------------------------------------------------------------


 

covenants set forth in this Section 7 shall be extended for a period of time
equal to the pendency of such proceeding including all appeals by the Executive.

 

(i)                                     Injunction. It is recognized and hereby
acknowledged by the parties hereto that a breach by the Executive of any of the
covenants contained in Section 7 of this Agreement may cause irreparable harm
and damage to the Company, and its Related Entities, the monetary amount of
which may be virtually impossible to ascertain.  As a result, the Executive
recognizes and hereby acknowledges that the Company and its Related Entities
shall be entitled to seek an injunction from any court of competent jurisdiction
enjoining and restraining any violation of any or all of the covenants contained
in Section 7 of this Agreement by the Executive or any of his affiliates,
associates, partners or agents, either directly or indirectly, and that such
right to injunction shall be cumulative and in addition to whatever other
remedies the Company may possess.

 

8.                                      Representations and Warranties of
Executive. The Executive represents and warrants to the Company that:

 

(a)                                 The Executive’s employment will not conflict
with or result in his breach of any agreement to which he is a party or
otherwise may be bound;

 

(b)                                 The Executive has not violated, and in
connection with his employment with the Company will not violate, any
non-solicitation, non-competition or other similar covenant or agreement of a
prior employer by which he is or may be bound; and

 

(c)                                  In connection with Executive’s employment
with the Company, he will not use any confidential or proprietary information
that he may have obtained in connection with employment with any prior employer;
and

 

(d)                                 The Executive has not (i) been convicted of
any felony; or (ii) committed any criminal act with respect to Executive’s
current or any prior employment; and

 

(e)                                  The Executive is not dependent on alcohol
or the illegal use of drugs. The Executive recognizes that Company shall have
the right to conduct random drug testing of its employees and that Executive may
be called upon in such a manner.

 

9.                                      Taxes.  All payments or transfers of
property made by the Company to the Executive or his estate or beneficiaries
shall be subject to the withholding of such amounts relating to taxes as the
Company may reasonably determine it should withhold pursuant to any applicable
law or regulation.

 

10.                               Assignment. The Company shall have the right
to assign this Agreement and its rights and obligations hereunder in whole, but
not in part, to any corporation or other entity with or into which the Company
may hereafter merge or consolidate or to which the Company may transfer all or
substantially all of its assets, if in any such case said corporation or other
entity shall by operation of law or expressly in writing assume all obligations
of the Company hereunder as fully as if it had been originally made a party
hereto, but may not otherwise assign this Agreement or its rights and
obligations hereunder.  The Executive may not assign or transfer this Agreement
or any rights or obligations hereunder.

 

16

--------------------------------------------------------------------------------


 

11.                               Governing Law. This Agreement shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New Jersey, without regard to principles of conflict of laws.

 

12.                               Jurisdiction and Venue. The patties
acknowledge that a substantial portion of the negotiations, anticipated
performance and execution of this Agreement occurred or shall occur in Monmouth,
New Jersey, and that, therefore, without limiting the jurisdiction or venue of
any other federal or state courts, each of the parties irrevocably and
unconditionally (i) agrees that any suit, action or legal proceeding arising out
of or relating to this Agreement which is expressly permitted by the terms of
this Agreement to be brought in a court of law, may be brought in the courts of
record of the State of New Jersey in Monmouth County or the court of the United
States, District of New Jersey; (ii) consents to the jurisdiction of each such
court in any such suit, action or proceeding; (iii) waives any objection which
it or he may have to the laying of venue of any such suit, action or proceeding
in any of such courts; and (iv) agrees that service of any court papers may be
effected on such party by mail, as provided in this Agreement, or in such other
manner as may be provided under applicable laws or court rules in such courts.

 

13.                               Entire Agreement. This Agreement, together
with the exhibit attached hereto, constitutes the entire agreement between the
patties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company (or
any of its Related Entities) with respect to such subject matter.  This
Agreement may not be modified in any way unless by a written instrument signed
by both the Company and the Executive.

 

14.                               Notices. All notices required or permitted to
be given hereunder shall be in writing and shall be personally delivered by
courier, sent by registered or certified mail, return receipt requested or sent
by confirmed facsimile transmission addressed as set forth herein. Notices
personally delivered, sent by facsimile or sent by overnight courier shall be
deemed given on the date of delivery and notices mailed in accordance with the
foregoing shall be deemed given upon receipt by the addressee, as evidenced by
the return receipt thereof.  Notice shall be sent (i) if to the Company,
addressed to 9 Deer Park Drive, Suite C, Monmouth Junction, NJ 08852-1919,
Attention: General Counsel, and (ii) if to the Executive, to his address as
reflected on the payroll records of the Company, or to such other address as
either party shall request by notice to the other in accordance with this
provision.

 

15.                               Benefits; Binding Effect. This Agreement shall
be for the benefit of and binding upon the parties hereto and their respective
heirs, personal representatives, legal representatives, successors and, where
permitted and applicable, assigns, including, without limitation, any successor
to the Company, whether by merger, consolidation, sale of stock, sale of assets
or otherwise.

 

16.                               Right to Consult with Counsel; No Drafting
Party. The Executive acknowledges having read and considered all of the
provisions of this Agreement carefully, and having had the opportunity to
consult with counsel of his own choosing, and, given this, the Executive agrees
that the obligations created hereby are not unreasonable.  The Executive
acknowledges that he has had an opportunity to negotiate any and all of these
provisions and no rule of construction

 

17

--------------------------------------------------------------------------------


 

shall be used that would interpret any provision in favor of or against a patty
on the basis of who drafted the Agreement.

 

17.                               Severability. The invalidity of any one or
more of the words, phrases, sentences, clauses, provisions, sections or articles
contained in this Agreement shall not affect the enforceability of the remaining
portions of this Agreement or any part thereof, all of which are inserted
conditionally on their being valid in law, and, in the event that any one or
more of the words, phrases, sentences, clauses, provisions, sections or articles
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, provisions or provisions, section or sections or
article or articles had not been inserted.  If such invalidity is caused by
length of time or size of area, or both, the otherwise invalid provision will be
considered to be reduced to a period or area which would cure such invalidity.

 

18.                               Waivers.  The waiver by either party hereto of
a breach or violation of any term or provision of this Agreement shall not
operate nor be construed as a waiver of any subsequent breach or violation.

 

19.                               Damages; Attorneys’ Fees.  Nothing contained
herein shall be construed to prevent the Company or the Executive from seeking
and recovering from the other damages sustained by either or both of them as a
result of its or his breach of any term or provision of this Agreement.  Each
party shall bear its own costs and attorneys’ fees.

 

20.                               Waiver of Jury Trial. The Executive hereby
knowingly, voluntarily and intentionally waives any right that the Executive may
have to a trial by jury in respect of any litigation based hereon, or arising
out of, under or in connection with this Agreement and any agreement, document
or instrument contemplated to be executed in connection herewith, or any course
of conduct, course of dealing statements (whether verbal or written) or actions
of any party hereto.

 

21.                               No Set-off or Mitigation. The Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others.  In the event of any
termination of the Executive’s employment under this Agreement, he shall be
under no obligation to seek other employment or otherwise in any way to mitigate
the amount of any payment provided for hereunder.

 

22.                               Section Headings. The article, section and
paragraph headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.

 

23.                               No Third Party Beneficiary.  The Related
Entities are intended third party beneficiaries of this Agreement.  Otherwise,
nothing expressed or implied in this Agreement is intended, or shall be
construed, to confer upon or give any person other than the Company, the parties
hereto and their respective heirs, personal representatives, legal
representatives, successors and permitted assigns, any rights or remedies under
or by reason of this Agreement.

 

18

--------------------------------------------------------------------------------


 

24.                               Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together shall constitute one and the same instrument and
agreement.

 

25.                               Indemnification.

 

(a)                                 Subject to limitations imposed by law, the
Company shall indemnify and hold harmless the Executive to the fullest extent
permitted by law from and against any and all claims, damages, expenses
(including attorneys’ fees), judgments, penalties, fines, settlements, and all
other liabilities incurred or paid by him in connection with the investigation,
defense, prosecution, settlement or appeal of any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative and to which the Executive was or is a party or is threatened to
be made a party by reason of the fact that the Executive is or was an officer,
employee or agent of the Company, or by reason of anything done or not done by
the Executive in any such capacity or capacities, provided that the Executive
acted in good faith, in a manner that was not grossly negligent or constituted
willful misconduct and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
action or proceeding, had no reasonable cause to believe his conduct was
unlawful. The Company also shall pay any and all expenses (including attorney’s
fees) incurred by the Executive as a result of the Executive being called as a
witness in his capacity as a current or former officer or director of the
Company.

 

(b)                                 The Company shall pay any expenses
(including attorneys’ fees), judgments, penalties, fines, settlements, and other
liabilities incurred by the Executive in investigating, defending, settling or
appealing any action, suit or proceeding described in this Section 25 in advance
of the final disposition of such action, suit or proceeding.  The Company shall
promptly pay the amount of such expenses to the Executive, but in no event later
than ten days following the Executive’s delivery to the Company of a written
request for an advance pursuant to this Section 25, together with a reasonable
accounting of such expenses.

 

(c)                                  The Executive hereby undertakes and agrees
to repay to the Company any advances made pursuant to this Section 25 if and to
the extent that it shall ultimately be found that the Executive is not entitled
to be indemnified by the Company for such amounts.

 

(d)                                 The Company shall make the advances
contemplated by this Section 25 regardless of the Executive’s financial ability
to make repayment, and regardless whether indemnification of the Executive by
the Company will ultimately be required.  Any advances and undertakings to repay
pursuant to this Section 25 shall be unsecured and interest-free.

 

(e)                                  The provisions of this Section 25 shall
survive the Term of Employment.

 

[Signatures on Following Page]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.

 

 

COMPANY:

 

 

 

 

 

Insmed Incorporated, a Virginia corporation

 

By:

 

 

Name:

William H. Lewis

 

Title:

President and CEO

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

Christine A. Pellizzari

 

20

--------------------------------------------------------------------------------


 

Exhibit A

 

General Release of Claims

 

1.                                      Christine A. Pellizzari (“Executive”),
for himself and his family, heirs, executors, administrators, legal
representatives and their respective successors and assigns, in exchange for the
consideration received pursuant to Sections 6(e) [and 6(g)] of the Employment
Agreement (the “Severance Benefits”) to which this release is attached as
Exhibit A (the “Employment Agreement”), does hereby release and forever
discharge Insmed Incorporated (the “Company”), its subsidiaries, affiliated
companies, successors and assigns, and its current or former directors,
officers, employees, shareholders or agents in such capacities (collectively
with the Company, the “Released Parties”) from any and all actions, causes of
action, suits, controversies, claims and demands whatsoever, for or by reason of
any matter, cause or thing whatsoever, whether known or unknown including, but
not limited to, all claims under any applicable laws arising under or in
connection with Executive’s employment or termination thereof, whether for tort,
breach of express or implied employment contract, wrongful discharge,
intentional infliction of emotional distress, or defamation or injuries incurred
on the job or incurred as a result of loss of employment.  Without limiting the
generality of the release provided above, Executive expressly waives any and all
claims under Age Discrimination in Employment Act (“ADEA’’) that he may have as
of the date hereof.  Executive further understands that, by signing this General
Release of Claims, he is in fact waiving, releasing and forever giving up any
claim under the ADEA as well as all other laws within the scope of this
paragraph 1 that may have existed on or prior to the date hereof. 
Notwithstanding anything in this paragraph 1 to the contrary, this General
Release of Claims shall not apply to (i) any rights to receive any payments or
benefits to which the Executive is entitled under COBRA, (ii) any rights or
claims that may arise as a result of events occurring after the date this
General Release of Claims is executed, (iii) any indemnification and advancement
rights Executive may have as a former employee, officer or director of the
Company or its subsidiaries or affiliated companies (including any rights under
Section 25 of the Employment Agreement or under the Company’s charter or
bylaws), (iv) any claims for benefits under any directors’ and officers’
liability policy maintained by the Company or its subsidiaries or affiliated
companies in accordance with the terms of such policy, (v) rights to vested
benefits under the Company’s 401(k) plan, and (vi) any rights as a holder of
equity securities or debt securities/notes of the Company.

 

2.                                      Executive represents that he has not
filed against the Released Parties any complaints, charges, or lawsuits arising
out of his employment, or any other matter arising on or prior to the date of
this General Release of Claims, and covenants and agrees that he will never
individually or with any person file, or commence the filing of any lawsuits,
complaints or proceedings with any governmental agency, or against the Released
Parties with respect to any of the matters released by Executive pursuant to
paragraph 1 hereof; provided, that nothing herein shall prevent you from filing
a charge or complaint with the Equal Employment Opportunity Commission (“EEOC”)
or similar federal or state agency or your ability to participate in any
investigation or proceeding conducted by such agency.  Executive does agree,
however, that he is waiving his right to recover any money in connection with
such an

 

1

--------------------------------------------------------------------------------


 

investigation or charge filed by him or by any other individual, or a charge
filed by the Equal Employment Opportunity Commission or any other federal, state
or local agency.

 

3.                                      Executive acknowledges that, in the
absence of his execution of this General Release of Claims, the Severance
Benefits would not otherwise be due to him.

 

4.                                      Executive acknowledges and agrees that
he received adequate consideration in exchange for agreeing to the covenants
contained in Section 7 of the Employment Agreement, that such covenants remain
reasonable and necessary to protect the legitimate business interests of the
Company and its affiliates and that he will continue to comply with those
covenants.

 

5.                                      Executive hereby acknowledges that the
Company has informed him that he has up to 21 days to sign this General Release
of Claims and he may knowingly and voluntarily waive that 21 day period by
signing this General Release of Claims earlier.  Executive also understands that
he shall have seven days following the date on which he signs this General
Release of Claims within which to revoke it by providing a written notice of his
revocation to the Company in the manner described in Section 14 of the
Employment Agreement.

 

6.                                      Executive acknowledges and agrees that
this General Release of Claims will be governed by and construed and enforced in
accordance with the internal laws of the State of New Jersey applicable to
contracts made and to be performed entirely within such State.

 

7.                                      Executive acknowledges that he has read
this General Release of Claims, that he has been advised that he should consult
with an attorney before he executes this general release of claims, and that he
understands all of its terms and executes it voluntarily and with full knowledge
of its significance and the consequences thereof.

 

8.                                      This General Release of Claims shall
become irrevocable on the eighth day following Executive’s execution of this
General Release of Claims, unless previously revoked in accordance with
paragraph 5, above.

 

Intending to be legally bound hereby, Executive has executed this General
Release of Claims on                       , 20    .

 

2

--------------------------------------------------------------------------------